Citation Nr: 1341420	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-29 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a knee disorder.

5.  Entitlement to service connection for depression.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972.  He had subsequent United States Navy Reserve service including two periods of active duty for training from June 8 to June 20, 1980, and from May 31 to June 12, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A July 2009 rating decision denied reopening a claim of entitlement to service connection for a bilateral knee disorder and denied a claim of entitlement to service connection for substance-induced mood disorder/depression.  A September 2010 rating decision reopened a previously denied claim of entitlement to service connection for a low back disorder and denied the claim on the merits and denied a claim for TDIU benefits.

In April 2012, the Board remanded the claim to the RO to schedule the Veteran for a Board hearing he had requested.  In July 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Virtual VA claims file.

In May and September 2013, the Veteran's attorney submitted additional evidence to the Board for consideration in connection with the claims on appeal along with written waivers of RO consideration of this evidence.  Each waiver explicitly waived RO "consideration of any and all evidence submitted in support of [the Veteran's] claims after" the date of the last statement of the case.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2013).


FINDINGS OF FACT

1.  By a May 2004 rating decision, the RO denied a claim for service connection for a low back disorder and a bilateral knee disorder.  The RO notified the Veteran of the decision in a letter dated in June 2004; the Veteran did not appeal.

2.  Evidence received after the May 2004 RO denial relates to unestablished facts necessary to substantiate the claims of service connection for a low back disorder and a bilateral knee disorder and raises a reasonable possibility of substantiating the underlying claims.

3.  A disability of the lumbar spine was not manifested during military service, within one year after separation from active duty service, or during a period of ACDUTRA service, and it is not otherwise attributable to any military service.

4.  The Veteran does not have a current disability of either knee.

5.  The Veteran's depression was not manifested during active military service, is not otherwise attributable to any military service, and was not caused or aggravated by a service-connected disability.

6.  The Veteran does not have a service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's May 2004 decision, which denied a claim of service connection for a low back disorder and bilateral knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence received since the final May 2004 rating decision is new and material with respect to the low back and knee claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The Veteran does not have a lumbar spine disability that is the result of disease or injury incurred in or aggravated during active military service; nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 101, 1101, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The Veteran does not have a knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

5.  The Veteran does not have a psychiatric disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).

6.  The criteria for a total disability rating based upon individual unemployability due to service-connected disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.15, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

In claims to reopen, VA must notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in June and August 2009 letters, prior to the initial adjudication of his claims to reopen for service connection for bilateral knee and back disabilities.  The Board finds this notice fully complies with VA's duty to notify.  The Veteran was advised of the reasons why his claims were previously denied and that new and material evidence must be submitted that addresses the reasons for the prior denials.  He was further advised of the types of evidence he needed to submit.  Finally, he was advised of what information and evidence was necessary to substantiate the underlying service connection claims.  An October 2009 letter advised the Veteran regarding the information and evidence needed to substantiate his claim for TDIU benefits.  The letters also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The claims file contains his service treatment and personnel records, post-service private and VA treatment records, VA examination and medical opinion reports, hearing testimony, and lay statements.

In October 2009 and September 2010 letters, the RO notified the Veteran of attempts to obtain records from the Social Security Administration (SSA) and from the East Orange VA Medical Center (VAMC) dated from 1972 to 1983, which were the dates in which he believed he received treatment.  Collectively, the letters notified the Veteran that other than East Orange VAMC records dated from February 1974 to April 1978, the records he identified either did not exist or were unavailable, and that further attempts to obtain the records would be futile.  The RO invited the Veteran to submit any copies he may have of the records.

Generally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a previously decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Veteran was provided with a VA medical examination and medical opinion regarding the claimed back disability.  

The Veteran was not afforded a specific examination in conjunction with his claim for a bilateral knee disorder.  He was afforded a VA mental disorders examination in conjunction with a claim for nonservice-connected pension benefits, but not for his claim for service connection for depression.  The medical evidence of record does not reflect that the Veteran has a current bilateral knee disability or symptoms of a bilateral knee disability since military service.  Also, the medical evidence of record does not reflect complaints or symptoms of psychiatric disability during military service.  Thus the medical evidence of record is sufficient to decide these issues and no examination is required.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (describing when VA is required to provide a medical examination or obtain a medical opinion).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument, including from his attorney.  Therefore, he was provided with a meaningful opportunity to participate in the claims process.  

II.  Claims to Reopen

The Veteran seeks service connection for a low back disorder, and a bilateral knee disorder.  The RO originally denied the Veteran's claims for low back and bilateral knee disorders in a decision dated in May 2004.  He was notified of the denial in a June 2004 letter.  

The Veteran did not express disagreement or perfect a timely appeal of the May 2004 RO decision denying service connection for low back and bilateral knee disorders.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  The RO's May 2004 denials are therefore final as to the evidence then of record, and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

(Parenthetically, the Board notes that the June 2009 VCAA letter indicated that the Veteran was previously denied service connection for substance-induced mood disorder/depression and was notified of the decision in an April 2005 letter.  In fact, the April 2005 letter notified the Veteran of the rating decision issued the same month, which denied an effective date earlier than November 2, 2004 for nonservice-connected pension.  In November 2004, the Veteran had claimed entitlement to nonservice-connected pension benefits due to "various" illnesses.  In a January 2005 rating decision, the RO granted the claim.  The rating page listed the various disabilities that were considered for pension purposes only and added substance-induced mood disorder/depression to the list of disabilities that were not service connected or not subject to compensation.  A March 2005 letter notified the Veteran of the decision granting nonservice-connected pension benefits.) 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim.  

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Veteran's claim of entitlement to service connection for a low back disorder and bilateral knee disorder was denied in a May 2004 RO rating decision.  At the time of the decision, the evidence of record consisted of the evidence cited above, service treatment records, treatment records from the Atlanta VAMC dated from August to September 2003 and from the Miami VAMC, letters from the RO to Jackson Memorial Hospital and Beth Israel Hospital requesting treatment records the Veteran identified, and a letter to the Veteran notifying him of attempts to obtain private treatment records.

The claims were denied in May 2004 because service treatment records documented only a muscle strain in service related to the back and no knee problems and because VA treatment records failed to show any treatment for a low back disorder or a bilateral knee disorder.  The evidence submitted subsequent to the May 2004 decision is new and material because it consists of VA and private medical evidence that reflects treatment for complaints of low back and bilateral knee problems.

Therefore, the evidence submitted since the final May 2004 decision relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.  See Kent, 20 Vet. App. at 10 (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claims of service connection for a low back disorder and bilateral knee disorder must be reopened.

III.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established if the evidence of record shows that a chronic disorder has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Active military service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred or aggravated in the line of duty, or a period of inactive duty training (INACDUTRA) during which the Veteran was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A). 

The Veteran contends that shortly after basic training he was on guard duty at the Brooklyn Naval Yard when someone turned the ship lights off and he fell down some stairs, injuring his back.  He claims that he has a current knee disorder due to working on his knees for hours at a time while cleaning ships or due to working on his knees after service because he could not bend his back.  He asserts that he has a mental disorder and depression secondary to his claimed back and knee disabilities.

A January 1971 active duty service treatment records reflect the Veteran's complaint that his legs hurt.  The impression was "stiffness from over exertion[;] apparently not use[d] to such things."  In March 1972, he complained of non-radiating pain on the right infrascapular area (below the right shoulder blade) aggravated by lifting large weights only; otherwise the pain was absent.  The impression was muscle sprain secondary to heavy lifting.  In an October 1972 separation report of medical history, the Veteran endorsed having recurrent back pain and denied currently or ever having "trick" or locked knee, depression or excessive worry, frequent trouble sleeping, loss of memory or amnesia, or nervous trouble of any sort.  He also denied having any illness or injury other than any already noted.  On separation examination in October 1972, clinical evaluation of the spine and lower extremities was reported as normal and psychiatric evaluation was reported as normal.

Treatment records from the East Orange VAMC dated from February 1974 to April 1978 are silent for complaints, evaluation, or treatment for low back, knee, or psychiatric problems.  A February 1974 treatment records indicates the Veteran presented with complaints of shoulder pain, stated that he does a lot of lifting at his job, and "demanded" a "statement that [he] should change to an easier job."  An October 1974 VA treatment record reflects that the Veteran complained of pain in the chest of three days duration.  The diagnosis was "poss[ible] myalgia [muscle pain] myositis" [inflammation of the muscles].  He received Darvon tablets and was instructed to return as needed.

In a July 1976 U.S. Naval Reserve medical history report, the Veteran again denied any history of knee or psychiatric problems, but endorsed recurrent back pain.  A physician's summary detailed that the Veteran had myositis [inflammation of the muscles] of the back in 1975 with no sequalae.  On examination in July 1976, the spine, lower extremities, and psychiatric functioning were reported as normal on clinical evaluation.  During a January 1978 Naval Reserve sick call visit, the Veteran complained of sore throat, back ache, stuffy nose, and cough.  He denied a history of back injury.  The assessment was early flu syndrome, choryza [cold symptoms], and pharyngitis.  

In Navy Reserve reports of medical history dated in March 1978 and July 1979, the Veteran denied having recurrent back pain, trick or locked knee, or depression or other psychiatric symptoms.  Corresponding examination reports documented normal spine, lower extremities, and psychiatric functioning on clinical evaluation.

On two consecutive days in June 1980 while on ACDUTRA status, the Veteran complained of low back pain.  On the first visit, he stated that he had low back pain for two years [since 1978] and was seen by a civilian doctor and given Darvocet.  On examination, there was mild tenderness to palpation.  The impression was lower back pain.  The next day, the Veteran complained of the soft mattress on board.  On examination, there was paraspinal muscle spasm on the left lumbar area and no radiation.  The assessment was muscular strain.

An October 1993 private treatment record from Jackson Memorial Hospital, which was received by VA in September 2013, reflects that the Veteran presented for treatment for a stab wound to the left side of his back below the shoulder blade.  The admitting diagnosis was stab wound to left back and he was admitted for observation.

A February 2000 treatment record from the Murfreesboro VA clinic indicates that the Veteran presented to establish care.  He complained of having a stab injury to the back in 1996 and chronic back pain.  The physician sent him for a lumbosacral x-ray.  The x-ray report from the same day lists a clinical history of "low back pain since 1972."  The findings were reported as follows:  the height of the bodies are well maintained with no compression fracture.  There is severe disk space narrowing at L5-S1 with severe localized degenerative disease.  The disk spaces are otherwise well maintained.  There is minimal scoliosis.  The lumbosacral spine is otherwise negative.

In September 2001, the Veteran presented to urgent care at the Atlanta VAMC with complaints of low back pain and knee pain, stating that he worked all night and was in pain.  He became hostile in the exam room and walked away.  A December 2001 urgent care record reflects complaints of chronic low back pain and depression.  The impression was low back pain and depression.

In August 2003, the Veteran presented to the Atlanta VAMC requesting help getting off heroin.  The impression following the admission history and physical was "heroin dependence, substance-induced mood disorder (depression)."  On the second day of admission, he complained of opioid withdrawal symptoms of runny nose, chills, abdominal cramping, and back and joint pain.  He reported having multiple previous detox attempts.

During a September 2003 VA general psychiatry evaluation, the Veteran described a long history of opioid dependence and procuring his daily supply of heroin by "working" for dealers as a lookout.  The examiner noted that the Veteran had a "long history of antisocial behavior."  A September 2003 VA emergency room record indicates that the Veteran had been having low back pain and bilateral knee pain since before he was discharged from the hospital detox program.  The impression was chronic back pain/knee pain; patient did not have x-ray done as ordered.

In March 2004, the RO notified the Veteran of a follow-up request sent to Beth Israel Hospital for treatment records dated in 1983 through 1984 pertinent to claimed low back and bilateral knee disorders.  A response was not received from the hospital, and the RO notified the Veteran that it was ultimately his responsibility for submission of the evidence.

An October 2004 disability statement from C. Torres, D.C., indicates that the Veteran had symptoms of severe low back pain that radiated to the left leg and other symptoms due to an August 2004 motor vehicle accident.

A November 2004 VA emergency room note indicates that the Veteran complained of back pain for three days that was getting worse.  He denied trauma.  The impression of a lumbosacral spine x-ray was disc space narrowing at L5-S1; the report also indicated that mild degenerative changes were seen.

During a December 2004 VA joints and spine examination, the Veteran reported hurting his lower back in 1971 when he fell off a ladder.  He reported being unemployed for the past two years, but previously working in construction.  He stated that he was having a hard time finding a job because of his back pain and his jail record for burglary.  An x-ray of the lumbar spine revealed marked narrowing of L5-S1 disc space with osteophytes noted in this level both anteriorly and posteriorly.

During a December 2004 VA mental disorders examination, the Veteran described feeling depressed about recent deaths of his brother and nephew.  He also reported having back pain since he was in the Navy and using heroin since 1971.  He dated the "beginning in 1988 when things fell apart."  He reported spending time in jail on several occasions for burglary and for possession with his latest release being earlier in 2004.  The diagnosis was ongoing heroin dependence; substance-induced mood disorder, depression.  The psychiatrist summarized that the Veteran had ongoing heroin dependence and a substance-induced mood disorder complicated by bereavement related to deaths in the family.  The psychiatrist commented that the Veteran's psychiatric diagnoses were not thought to be permanent.  

During a December 2004 VA general medical examination, the Veteran reported having a back injury after falling down some steps while in the Navy.  He described his primary complaints, including chronically, intermittently severe low back pain and discomfort in the left knee.  The diagnosis was degenerative disc disease of the lumbosacral spine.

In May 2005, the Veteran presented to the Atlanta VAMC urgent care clinic stating that he "want[ed] to detox" and volunteered that he sniffs heroin with his last use the previous day.  He described aching, dull, and shooting pain "all over [his] body" alleviated by using more heroin. 

During a November 2005 primary care visit at the Miami VAMC, the Veteran reported that he "fell over his back" during military service and had back pain that radiates down his left leg since then.  The physician ordered a lumbar MRI study.  The impression of a January 2006 VA lumbar MRI study was mild degenerative disease of the lumbar spine, most prominent at the L5/S1 level.

The Veteran met with a new VA primary care physician in April 2006.  He stated that some days his back is painful and his knees give out, and that he had back problems since 1971.  

During an April 2006 VA mental health consultation, the Veteran reported feeling depressed off and on over the past year after being released from jail.  He reported multiple past arrests and being in prison four times for armed robbery and possession of illicit drugs.  He also stated that he felt "bad" about two family members who died in the past year.  The diagnosis was heroin dependence, history of poly substance abuse, rule out substance-induced mood disorder, rule out bereavement.

In August 2006, he presented to the Durham VAMC requesting medication refills.  He was advised to refill his remaining Tramadol prescription for chronic low back pain from the Miami VAMC and to pursue other options for pain control with his new primary care provider.

In February 2007, the Veteran complained of constant knee swelling for the past four months.  On examination of the knees, there was no swelling, redness, effusion, or heat.  The physician did not provide a diagnosis regarding the knees.  A January 2008 VA primary care note details the Veteran's complaint of his knees giving out, "sometimes swells - left one."  He indicated that his current symptoms started a couple months previously, but he had the symptoms before.  He also reported continued back pain.  A diagnosis regarding his knee complaints was not provided.

The impression of a July 2008 lumbar MRI study was no significant interval change; mild L4/L5 and L5/S1 lumbar spondylosis.

The Veteran was afforded a VA spine examination in January 2010.  He described the onset of his back pain after a fall down steps on a Navy ship in 1971 and stated that he had been unemployed for 10 to 20 years due to low back pain.  Following a review of the claims file, including the recent July 2008 MRI study, and physical examination, the diagnosis was mild lumbar spondylosis.  The examiner opined that the mild lumbar spondylosis was less likely as not caused by or a result of low back injury in service.  The examiner noted that service records document treatment for low back pain.  However, the examiner explained that: 

[The Veteran's] active duty post injury examination was inconsistent with a high energy injury to the lumbar spine.  Thus, a post-traumatic degeneration of the lumbar spine is unlikely.  Moreover, [the] Veteran's MRI exhibits mild findings and I would anticipate severe findings for a post-traumatic process that was purported to start in 1971.  Finally, there is a significant time gap between treatment received during active duty and more recent VA evaluation, which belies a causal relationship.

Approximately one hour before the January 2010 VA examination, the Veteran went to the Miami VAMC without an appointment complaining of level 8 low back pain and pain in his legs.  An addendum indicates that he was requesting Tramadol and Vicodin for pain, but was advised that he needed to establish and document abstinence from heroin before VA could resume Tramadol or other pain medications.

Later in January 2010, he presented for a VA outpatient substance abuse clinic (OSAC) consultation.  He disclosed drinking three beers a week and starting alcohol use as a child, and starting heroin (snort) in 1972 and using it for around 40 years.  He identified his major stress as body pain and financial difficulties.  The diagnosis was heroin dependence; cannabis dependence, sustained remission; and mild major depressive disorder.

Private treatment records from Peace of Mind Lab & Pain Clinic dated from May 2008 to March 2013 were received by VA in May 2013.  Records authored by B. Elhabashy, M.D., dated from May 2008 to December 2011 reflect clinic visits for pain of unspecified location(s) and monthly prescription notes for Roxicodone for pain and Xanax for insomnia.  The records do not include a diagnosis of any musculoskeletal disorder.  Subsequent records from A. Taylor, M.D., include medication contracts and treatment records mostly reflecting complaints of back and neck pain.  In February and March 2012, the Veteran also complained of bilateral knee pain, left worse than right.  He indicated that his knees were stressed due to travel from Miami and that he used to be in construction and was a postal worker.  The records do not list a diagnosis related to the back or knees.  The records from both physicians reflect that the Veteran was generally prescribed 180 Roxicodone tablets per month and 60 Xanax tablets per month.

In August 2010, the Veteran requested detox from heroin treatment from the Miami VAMC.  On the third day after last using heroin, he reported severe withdrawal symptoms, including muscle aches, anxiety, and insomnia.  A final discharge note authored by a VA psychiatrist reflects that the Veteran "relate[d] his depressive symptoms to craving from drugs."  The diagnosis was heroin dependence, marijuana dependence.

The impression of a February 2011 VA lumbar MRI was minor lumbar spondylosis with L5-S1 neural foraminal stenosis; no thecal sac stenosis.

In correspondence dated in February 2012 and received in May 2013, the Veteran's brother stated, "I am [sic] sure when his back ailment began, but I can say he did not have any problems with his back before he went into the services."  In a March 2012 letter, the Veteran's daughter related that the Veteran had been having issues with his back as far as she could remember.  She described the limitations caused by his back pain and stated that those limitations affected him mentally.  In a letter received in May 2013, the Veteran's son stated that it "was always understood to us [family] that he got these problems with his back in the Navy."

In correspondence received in May 2013, the Veteran described an argument over a radio station during boot camp and a fellow service-member punching the Veteran and knocking him into a chair, after which the Veteran "beat his ass."  Then, the Veteran described doing rounds on a ship in Brooklyn, New York when the lights were turned off and he fell down some stairs.  He stated that he "went to medical and [] was told that [he] had muscle spasms" and was given Motrin, and that the pain would not last long.  He added that someone who just returned from Vietnam told him that he could give the Veteran something for his back, they went to Harlem to buy heroin, and he had "been on this stuff ever since."

Ongoing treatment records from the Miami VAMC dated to June 2013 contain complaints of back pain and some reports of knee pain and depression.  April 2012 VA x-ray reports reflect that the Veteran was in a motor vehicle accident.  The impression of the left knee x-ray was no radiographic evidence of any bony or soft tissue pathology. 

In July 2013, the Veteran testified about falling down steel steps during service, hurting his back, and going to the clinic approximately one week later and receiving "aspirin or something."  He stated that another service member introduced him to heroin and he continued to use it to mask his back pain, which continued from that point forward.  He testified that he did not know at that time that he had "bone on bone."  He stated that he went to Jackson Memorial [Hospital] in the early 1990s and the doctor told him that x-rays showed a "serious back problem" with "bone on bone" that went "back many, many years ago."  He also testified that he was hospitalized at Beth Israel twice in the 1980s.  First he was playing ball, jumped up, could not move because his body locked up, and he was put in traction.  Next, he was in a car accident and put in traction because he complained about his back.

Regarding his knees, the Veteran testified that his claimed bilateral knee disability was secondary to his claimed back disorder.  He explained that he was doing framing work and could not bend his back, so he worked on his knees.  He stated that he did not receive treatment for his knees, but doctors told him that the Tramadol for his back would help his knees.  When asked about when his depression started, the Veteran stated, "I didn't have no depression."  Then, he talked about a VA psychiatrist he did not want for his doctor.  Finally, regarding TDIU benefits, he testified, "I haven't worked in a while.  It's just like I try not to get in trouble, but it's like I don't mix with people too good.  I just keep to myself."

The Board has considered the medical and lay evidence of record and finds that service connection for a low back disorder, a knee disorder, or a psychiatric disability, diagnosed as substance-induced mood disorder and depression, is not warranted.

Initially, the Board acknowledges that the Veteran is competent to provide lay evidence of his symptoms and that he has experienced back pain since falling down stairs during active duty military service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  For the reasons discussed below, the Board finds that the Veteran's statements regarding a low back disability incurred during active military service that continued to the present time are not credible.  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Regarding the low back disorder, the Board does not necessarily doubt that the Veteran fell down some stairs during active duty service even though the reported injury is not documented in his service treatment records and he denied any injury on separation from active duty service in October 1972.  However, even assuming that the injury occurred, the Board finds that the credible evidence of record does not support the assertion that the Veteran sustained a chronic low back disability as a result of the reported fall or that any chronic low back problem continued since active military service.

First, his active duty service treatment records do not document a specific complaint of low back pain.  Rather, he reported pain below his right shoulder blade in March 1972 and endorsed recurrent back pain on separation examination in October 1972.  However, the location of the pain was not specified, and separation examination of the spine was normal.  

The first evidence of subjective complaints of low back pain, specifically, was in June 1980 while on ACDUTRA status.  Before June 1980, but after separation from active duty service, he identified the location of his back pain in October 1974 as being in the chest, or in the region of the thoracic spine.  His report of a back ache in January 1978 was attributed to early flu syndrome and cold symptoms.  

Second, even assuming that his October 1972 report of recurrent back pain at separation referred to his low back, the Board finds that the medical evidence of record contradicts the assertion that any low back pain that began during active duty service continued since that time.  Here, when the Veteran endorsed having recurrent back pain in the July 1976 report of medical history, the examiner elaborated that the report referred to myositis, or inflammation of the muscles, in 1975 and that the Veteran had no sequalae, or chronic complication as a result of the myositis.  The Veteran denied recurrent back pain again in March 1978 and July 1979 medical history reports.  Notably, when the Veteran did complain of low back pain while on ACDUTRA status in June 1980, he reported the onset of his symptoms being two years earlier, or in 1978.  In summary, the Board finds that these records do not reflect a chronic low back disability during active duty service or a continuity of low back symptomatology since active duty service.  These reports contradict the Veteran's assertion of continued problems since an in-service fall, which leads the Board to find the Veteran's statements incredible.

In July 2013 correspondence, the Veteran's attorney asserted on the Veteran's behalf that the October 1972 separation documents, the July 1976 U.S. Navy Reserve medical history report, and the June 1980 Reserve treatment records show a continuity of symptomatology for a chronic back disability since the initial injury during active duty service.  The Board disagrees.  The evidence of record documents the Veteran's denials of recurrent back pain prior to June 1980, objective evidence of normal spine on clinical evaluations, and when he complained of low back pain in June 1980, he reported a 1978 onset of symptoms.

The Veteran's attorney also asserts that the June 1980 diagnosis of a muscle strain of the low back is evidence of an injury while on ACDUTRA.  He suggests that the Board should remand the claim to obtain a medical opinion to determine whether the Veteran incurred a new injury or aggravation of a preexisting back disability during his Navy Reserve ACDUTRA service.  

The Board finds the suggestion that the Veteran incurred or aggravated a low back disability due to injury during ACDUTRA to be without any basis in the record.  Again, the June 1980 records reflect a reported onset of symptoms in 1978, and the Veteran's service records do not document any ACDUTRA service during that year.  The March 1978 and July 1979 Navy Reserve examination reports documented a normal spine and did not identify any chronic disability of the spine, including any chronic musculoskeletal disability such as myositis or myalgia.  Moreover, during the Veteran's two visits for low back pain in June 1980, he did not describe any low back injury.  Instead, he complained of a soft mattress.  Accordingly service connection for a low back disorder based on an injury incurred during ACDUTRA service or aggravation of a preexisting low back disability is not warranted because the evidence of record reflects an onset of low back symptoms in 1978 but does not suggest either a preexisting low back disability or an injury during ACDUTRA.

The first objective evidence of the Veteran reporting complaints of low back pain continuing since active duty military service to any medical provider was the February 2000 Murfreesboro VA x-ray report, which is after the Veteran had been hospitalized and in traction for his back after playing ball and being in a car accident in the early 1980s according to his hearing testimony.  

To the extent that the Veteran claims that he started using heroin to control his back pain after falling down stairs during active duty service, the Board finds the Veteran is not credible because during a December 2004 VA mental disorders examination, he stated that he had a "heroin habit" since 1971, which is prior to his March 1972 complaint of pain below the right shoulder blade, prior to his report of recurrent back pain at separation in October 1972, and prior to the first subjective report of low back pain, specifically, in June 1980.

The Board has considered the lay statements received in May 2013 from the Veteran's family members, including his son's report that he understood that the Veteran's back problems began during military service.  While the Board does not doubt that the Veteran may have told family members about experiencing back pain in service, the Board does not find credible the assertion that such problems were chronic in service and continued after service because, as noted above, contemporaneous medical evidence of record, consisting of active duty and Navy Reserve treatment records, does not reflect a chronic low back disability or manifestations of a chronic low back disability during active duty service, an injury incurred during ACDUTRA service, or a preexisting low back disability aggravated during any service.

Turning to the medical opinion evidence, the Board finds that the January 2010 opinion by the VA examiner is persuasive and probative evidence against the claim for service connection for a low back disability because it was based on a review of the claims file, subjective history from the Veteran, and physical examination, and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the examiner explained why the Veteran's current, mild low back disability was inconsistent with the purported in-service injury.  The Board finds that the examiner's conclusion and supporting rationale are consistent with the record, which shows a muscle sprain below the right shoulder blade in March 1972, a low back muscular strain in June 1980, and normal spine on clinical evaluation in October 1972, July 1976, March 1978, and July 1979.  

The Board acknowledges that the radiologist who interpreted the February 2000 VA lumbar spine x-ray study concluded that the Veteran had severe disc space narrowing at L5-S1 with severe localized degenerative disease.  However, the subsequent x-ray and MRI reports dated in January 2004, January 2006, July 2008, and February 2011 characterized the Veteran's low back disability as mild.  Accordingly, the Board finds that the January 2010 VA examiner's rationale for the conclusion (that the current low back disability was less likely related to military service because one would anticipate severe findings for a post-traumatic process such as the Veteran's reported fall down some stairs) is well supported by the medical evidence of record, despite the apparent outlying x-ray interpretation in February 2000.

In addition to considering the claim for service connection on a direct basis, the Board has considered whether service connection is warranted on a presumptive basis.  However, because arthritis was first shown in February 2000, decades after separation from service, service connection on a presumptive basis is not warranted. See 38 C.F.R. §§ 3.307, 3.309 (2013).  

Regarding the claim for a bilateral knee disorder, the Board finds that service connection is not warranted because there is no evidence of a current knee disability.  The Board notes that the Veteran's service treatment records reflect a single instance of his "legs hurt[ing]" in January 1971 and examination of the knees was normal at separation in October 1972 and subsequently during his Reserve service.  In addition, left knee x-ray evidence in April 2012 following a motor vehicle accident revealed no left knee pathology. 

The Veteran's allegations of bilateral knee pain are noted.  However, pain alone is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (Sanchez-Benitez I), dismissed in relevant part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (Sanchez-Benitez II); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a diagnosed knee disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Turning to the claim for service connection for depression, the Veteran does not contend and the evidence does not reflect that depression began during military service.  The Board acknowledges the suggestion by the Veteran's attorney in July 2013 that the Veteran experienced violence in service and that his depression is linked to that event.  However, the argument during boot camp that the Veteran described in May 2013 in which someone punched the Veteran and he in turn beat the other man does not appear to be clinically significant.  Medical evidence of record reflects that the Veteran's substance-induced mood disorder has been manifested by depression.  Medical evidence also indicates that the Veteran himself has attributed his symptoms of depression to time spent in jail, deaths of family members, craving drugs, and chronic back pain.  At no time did the Veteran describe being punched during military service in the context of receiving medical or psychiatric care.  The attorney's suggestion also appears to contradict the Veteran's hearing testimony in which he stated, "I didn't have no depression,"  when asked when his depression started.  Therefore, service connection on a direct basis is not warranted.

Regarding the Veteran's reported use of heroin since 1971 during active duty military service, the Board notes that, a disease incurred during active service will not be deemed to have been incurred in the line of duty if it was a result of the person's own willful misconduct, or abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c).  Drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.

The Board has considered the Veteran's contention that he self-medicated his reported back pain with heroin during military service and the implication that his depression is directly related to his heroin dependence, but finds that service connection for any substance abuse is not warranted because the Veteran's primary heroin dependence cannot be awarded as a matter of law.  In this case, the Veteran contends that he began using heroin after falling down some stairs and injuring his low back during military service, and after seeking medical care for his back and receiving Motrin.  However, the only time that he sought treatment for back pain during active duty military service was in March 1972 when he complained of pain below the right shoulder blade that was aggravated by lifting large weights only; he did not describe a traumatic low back injury.  The impression was muscle sprain secondary to heavy lifting.  Therefore, one would conclude that he began using heroin prior to any traumatic low back injury.  For these reasons, the Board finds that any claim for direct service connection for substance abuse, and any resulting depression, is without legal merit.

The Board also finds that his substance abuse was not the result of any other disability, including the claimed low back disorder or a claimed bilateral knee disorder.  As detailed above, service connection for the claimed low back and bilateral knee disorders is not warranted.  Therefore, because there is no competent medical or credible lay evidence of any low back or bilateral knee disability or symptomatology of a low back or bilateral knee disability that preceded the Veteran's heroin abuse that began during military service, there is no basis to find that the Veteran's heroin abuse was other than a primary condition for which service connection may not be granted.

Finally, to the extent that the Veteran contends that service connection for any bilateral knee disorder or depression and substance-induced mood disorder is warranted as secondary to his low back disability, as the Board herein denies service connection for a low back disability, there is no legal basis for granting service connection for these disabilities as secondary to a low back disability.  Where, as here, service connection for the primary disability has been denied, the Veteran cannot establish entitlement to service connection, pursuant to 38 C.F.R. § 3.310(a), for a secondary condition.  Thus, the matter of service connection for a bilateral knee or psychiatric disability as secondary to a low back disability is without legal merit.  See Sabonis, 6 Vet. App. at 430.

For all the foregoing reasons, the Board finds that service connection for disorders of the lumbar spine, knees, depression and a substance-induced mood disorder is not warranted.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a). 

Here, the Veteran has no service-connected disabilities.  Consequently, as there is no legal basis upon which to grant a TDIU rating, the appeal must be denied.  See Sabonis, 6 Vet. App. at 430.  


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for disability of the lumbar spine; to this extent only, the appeal is allowed.

New and material evidence has been submitted to reopen a claim for entitlement to service connection for a knee disorder; to this extent only, the appeal is allowed.

Service connection for disability of the lumbar spine is denied.

Service connection for a knee disorder is denied.

Service connection for psychiatric disability is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


